           Case 1:19-cv-00290-WMS Document 19 Filed 06/11/20 Page 1 of 12




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

KEVIN CHARELS SCHNEIDER,

                           Plaintiff,

                   v.                                                          DECISION AND ORDER
                                                                                    19-CV-290S
COMMISSIONER OF SOCIAL SECURITY,

                Defendant.
______________________________________



          1.       Plaintiff Kevin Charels Schneider brings this action pursuant to the Social

Security Act (“the Act”), seeking review of the final decision of the Commissioner of Social

Security that denied his application for disability insurance benefits under Title II of the

Act. (Docket No. 1.) This Court has jurisdiction over this action under 42 U.S.C. § 405(g).

          2.       Plaintiff protectively filed his application for benefits under Title II of the Act

with the Social Security Administration on May 7, 2015. (R. 1 at 133.) Plaintiff alleged

disability beginning on October 1, 2014, due to multiple sclerosis. (R. at 66.) Plaintiff’s

application was denied. Plaintiff thereafter requested a hearing before an administrative

law judge (“ALJ”). ALJ Lynette Gohr held a hearing on November 6, 2017, at which

Plaintiff, represented by his attorney, appeared and testified. (R. at 36-64.) Vocational

Expert Millie Droste also appeared and testified by telephone. At the time of the hearing,

Plaintiff was 48 years old, with a twelfth-grade education and prior work experience as a

laborer. (R. at 66, 41, 73.)




1   Citations to the underlying administrative record are designated as “R.”
        Case 1:19-cv-00290-WMS Document 19 Filed 06/11/20 Page 2 of 12




       3.      The ALJ considered the case de novo and, on January 16, 2018, issued a

written decision denying Plaintiff’s application for benefits. (R. at 22-32.) On January 7,

2019, the Appeals Council denied Plaintiff’s request to review the ALJ’s decision. (R. at

7.) Plaintiff then filed the current action on March 5, 2019, challenging the Commissioner’s

final decision. 2

       4.      Both parties moved for judgment on the pleadings under Rule 12(c) of the

Federal Rules of Civil Procedure. (Docket Nos. 13, 16.) Plaintiff filed a response on March

10, 2020, (Docket No. 17), at which time this Court took the motions under advisement

without oral argument. For the reasons that follow, Plaintiff’s motion is denied, and

Defendant’s motion is granted.

       5.      A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v. Sec’y

of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s

determination will be reversed only if it is not supported by substantial evidence or there

has been a legal error. See Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v.

Califano, 615 F.2d 23, 27 (2d Cir. 1979). Substantial evidence is that which amounts to

“more than a mere scintilla,” and it has been defined as “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427, 28 L. Ed. 2d 842 (1971). Where

evidence is deemed susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60,

62 (2d Cir. 1982).


2The ALJ’s January 16, 2018, decision became the Commissioner’s final decision in this case when the
Appeals Council denied Plaintiff’s request for review.

                                                 2
       Case 1:19-cv-00290-WMS Document 19 Filed 06/11/20 Page 3 of 12




      6.     “To determine on appeal whether an ALJ’s findings are supported by

substantial evidence, a reviewing court considers the whole record, examining the

evidence from both sides, because an analysis of the substantiality of the evidence must

also include that which detracts from its weight.” Williams ex rel. Williams v. Bowen, 859

F.2d 255, 258 (2d Cir. 1988). If supported by substantial evidence, the Commissioner’s

finding must be sustained “even where substantial evidence may support the plaintiff's

position and despite that the court’s independent analysis of the evidence may differ from

the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In

other words, this Court must afford the Commissioner’s determination considerable

deference and will not substitute “its own judgment for that of the [Commissioner], even

if it might justifiably have reached a different result upon a de novo review.” Valente v.

Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

      7.     The Commissioner has established a five-step sequential evaluation

process to determine whether an individual is disabled under the Act. See 20 C.F.R.

§§ 404.1520, 416.920. The Supreme Court of the United States recognized the validity

of this analysis in Bowen v. Yuckert, and it remains the proper approach for analyzing

whether a claimant is disabled. 482 U.S. 137, 140-42, 107 S. Ct. 2287, 2291, 96 L. Ed.

2d 119 (1987).

      8.     The five-step process is as follows:

             First, the [Commissioner] considers whether the claimant is
             currently engaged in substantial gainful activity. If he is not,
             the [Commissioner] next considers whether the claimant has
             a “severe impairment” which significantly limits his physical or
             mental ability to do basic work activities. If the claimant
             suffers such an impairment, the third inquiry is whether, based
             solely on medical evidence, the claimant has an impairment
             which is listed in Appendix 1 of the regulations. If the claimant

                                            3
        Case 1:19-cv-00290-WMS Document 19 Filed 06/11/20 Page 4 of 12




              has such an impairment, the [Commissioner] will consider him
              disabled without considering vocational factors such as age,
              education, and work experience; the [Commissioner]
              presumes that a claimant who is afflicted with a “listed”
              impairment is unable to perform substantial gainful activity.
              Assuming the claimant does not have a listed impairment, the
              fourth inquiry is whether, despite the claimant's severe
              impairment, he has the residual functional capacity to perform
              his past work. Finally, if the claimant is unable to perform his
              past work, the [Commissioner] then determines whether there
              is other work which the claimant could perform.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per curiam) (quotations in original);

see also 20 C.F.R. § 416.920; Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999).

       9.     Although the claimant has the burden of proof on the first four steps, the

Commissioner has the burden of proof on the fifth and final step. See Bowen, 482 U.S.

at 146 n.5; Ferraris v. Heckler, 728 F.2d 582, 584 (2d Cir. 1984). The final step is divided

into two parts. First, the Commissioner must assess the claimant's job qualifications by

considering his or her physical ability, age, education, and work experience. Second, the

Commissioner must determine whether jobs exist in the national economy that a person

having the claimant's qualifications could perform. See 42 U.S.C. § 423(d)(2)(A); 20

C.F.R. § 416.920(a)(4); Heckler v. Campbell, 461 U.S. 458, 460, 103 S. Ct. 1952, 1954,

76 L. Ed. 2d 66 (1983).

       10.    The ALJ analyzed Plaintiff’s claim for benefits under the process set forth

above. At step one, the ALJ found that Plaintiff has not engaged in substantial gainful

activity from his alleged onset date of October 1, 2014, to his date last insured of

December 31, 2016. (R. at 24.) At step two, the ALJ found that Plaintiff has the severe

impairment of multiple sclerosis. (R. at 25.) At step three, the ALJ found that Plaintiff does

not have an impairment or combination of impairments that meets or medically equals



                                              4
        Case 1:19-cv-00290-WMS Document 19 Filed 06/11/20 Page 5 of 12




any impairment(s) listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. §§

404.1520(d), 404.1525, 404.1526). (R. at 27.)

        11.    Next, the ALJ found that Plaintiff retained the residual functional capacity

(“RFC”) to perform sedentary work, except that

        he could only occasionally climb ramps or stairs but never climb ladders,
        ropes, or scaffolds; he could occasionally stoop but could never balance,
        kneel, crouch, or crawl; he required use of a cane for ambulation; he could
        perform no driving as part of job duties; he could never operate foot controls
        bilaterally; he could frequently finger with the dominant left upper extremity;
        and he must avoid concentrated exposure to extreme heat and humidity.

(Id.)

        12.    At step four, the ALJ found that Plaintiff was unable to perform any past

relevant work. (R. at 30.) At step five, the ALJ found that there are jobs that exist in

significant numbers in the national economy that Plaintiff could perform between his

alleged onset date and his date last insured. (R. at 31.) Accordingly, the ALJ found that

Plaintiff was not disabled at any time between his alleged disability onset date of October

1, 2014, and his date last insured of December 31, 2016. (R. at 32.)

        13.    Plaintiff argues that the ALJ’s final determination is not supported by

substantial evidence because the ALJ improperly relied on the “stale” opinion of

consultative examiner Dr. Hongbiao Liu, and because the Appeals Council erroneously

refused to consider two March 2018 letters from Nurse Practitioner Tracy Nichter. For

the following reasons, Plaintiff’s arguments are unavailing.

        14.    “A stale medical opinion does not constitute substantial evidence to support

an ALJ’s findings.” Clute ex rel. McGuire v. Commissioner of Social Security, 2018 WL

6715361, *5 (W.D.N.Y. 2018). “The mere passage of time does not render an opinion

stale. Instead, a medical opinion may be stale if subsequent treatment notes indicate a

                                              5
        Case 1:19-cv-00290-WMS Document 19 Filed 06/11/20 Page 6 of 12




claimant’s condition has deteriorated.” Whitehurst v. Berryhill, 2018 WL 3868721, *4

(W.D.N.Y. 2018); Cruz v. Commissioner of Social Security, 2018 WL 3628253, *6

(W.D.N.Y. 2018) (“consultative examination is not stale simply because time has passed,

in the absence of evidence of a meaningful chan[ge] in the claimant’s condition”); see

also Pritchett v. Berryhill, 2018 WL 3045096, *8 (W.D.N.Y. 2018) (“[i]f a claimant's status

regarding her impairments undergoes ‘significant deterioration’ after a consultative

examination, the examination may not constitute substantial evidence” (emphasis

added)); Andrews v. Berryhill, 2018 WL 2088064, *3 (W.D.N.Y. 2018) (same).

       15.    Significant deterioration or change in a claimant’s impairments is thus a

necessary factor in finding staleness. See, e.g., Hartel v. Commissioner of Social

Security, 18-CV-841P, 2019 WL 4233120, *4 (W.D.N.Y. 2019) (finding opinion stale,

where “no question exists that at the time [that opinion was rendered, the plaintiff] had not

been diagnosed with degenerative disc disease, an impairment the ALJ subsequently

found to be severe at the time of his decision”); Morales v. Commissioner of Social

Security, 17-CV-341-FPG, 2019 WL 1109572, *6 (W.D.N.Y. 2019) (an opinion “which

contained no lifting restrictions and did not consider the impact of Plaintiff’s chronic hernia

condition, was indisputably rendered stale by Plaintiff’s two subsequent hernia repair

surgeries”); Biro v. Commissioner of Social Security, 335 F. Supp. 3d 464, 471 (W.D.N.Y.

2018) (“Dr. Toor’s opinion, which was rendered nearly five years before the ALJ's decision

and before Plaintiff's September 2013 knee injury and two subsequent surgeries, was

stale and not based on the complete medical record”); Caswell v. Berryhill, 17-CV-6133-

FPG, 2018 WL 4404578, *4 (W.D.N.Y. 2018) (medical opinion stale where plaintiff

experienced multiple exacerbating events after the exam, including two other car



                                              6
        Case 1:19-cv-00290-WMS Document 19 Filed 06/11/20 Page 7 of 12




accidents, surgeries, trauma stemming from arrest, and a fall); Girolamo v. Colvin, 13-

CV-06309(MAT), 2014 WL 2207993, *7 (W.D.N.Y. 2014) (holding that opinion that was

rendered a year before the plaintiff’s “second surgery ... and the related diagnostic testing

associated therewith” was stale).

       16.    Here, Plaintiff was diagnosed with MS on November 13, 2014, after

experiencing worsening leg pain and balance issues. (R. at 244). An MRI from May 15,

2015 showed hyperintense lesions likely consistent with demyelinating disease. (R. at

287?). The record shows several flare ups: one in 2014, two (with a third episode of

worsening symptoms) in 2015, two in 2016, and one in 2017, after his date last insured.

(R. at 241, 233, 291-92, 290, 288, 269, 263.) His flare-ups were normally controlled with

courses of IV medication. (Id.) He experienced “ongoing balance problems.” (R. 236.) At

the same time, he testified that he could do gardening and some household chores during

the relevant period. (R. at 46-49.) On July 29, 2015, consultative examiner Dr. Hongbiao

Liu noted that Plaintiff’s gait was unsteady with and without a cane, and opined that a

cane was medically necessary. (R. at 257.) Dr. Liu opined that Plaintiff had a “moderate

limitation for prolonged walking, bending, and kneeling.” (R. at 258.)

       17.    Plaintiff argues that Dr. Liu’s opinion was rendered stale by his subsequent

deterioration, and that the ALJ’s reliance on it was therefore erroneous. Defendant argues

that the record does not show a worsening of Plaintiff’s condition. After reviewing the

record, this Court does not find evidence of significant deterioration that would render Dr.

Liu’s opinion stale. On August 3, 2015, shortly after Dr. Liu’s opinion was rendered, Nurse

Practitioner Olia Golimowski noted that Plaintiff walked without a cane (R. at 278). The

note from his flare-up treatment in 2016 states that his gait was normal and that he walked



                                             7
        Case 1:19-cv-00290-WMS Document 19 Filed 06/11/20 Page 8 of 12




without a cane or wheelchair. (R. at 288.) A brain MRI from December 1, 2016, stated

that there had been “no appreciable change” since Plaintiff’s May 2015 MRI, “suggesting

stable disease course.” (R. at 283.) Likewise, a brain MRI from July 2017, after Plaintiff’s

insured period, also noted that, compared to the December 2016 MRI, there was “no

appreciable change, consistent with stable disease.” (R. at 281.)

       18.    To support his argument regarding his deterioration, Plaintiff points to an

MRI showing a subacute infarct, from June 2, 2016. (Docket No. 13-1 at p. 15; R. at 269.)

But Plaintiff has not submitted evidence that this impacted Plaintiff’s functioning in any

way, nor that doctors addressed it, beyond recommending aspirin and follow-up regarding

blood pressure and hyperlipidemia. (R. at 267-68; see also R. at 298-300.)

       19.    Plaintiff’s also argues that because Dr. Liu’s opinion was stale, the ALJ

impermissibly relied on her own lay judgment to formulate an RFC. Because Dr. Liu’s

opinion was not stale, as discussed above, the ALJ did not err in relying on it.

       20.    Plaintiff further argues that the ALJ did not conduct a function-by-function

assessment of the medical evidence. Defendant argues that the ALJ’s RFC determination

adequately took into account the limitations supported by the record. “Where an ALJ’s

analysis … regarding a claimant’s functional limitations and restrictions affords an

adequate basis for meaningful judicial review, applies the proper legal standards, and is

supported by substantial evidence such that additional analysis would be unnecessary or

superfluous, … remand is not necessary merely because an explicit function-by-function

analysis was not performed.” Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir. 2013). Here,

the ALJ’s RFC determination of sedentary work, with the requirement of a cane to

ambulate, is supported by substantial evidence. As discussed above, medical records



                                             8
        Case 1:19-cv-00290-WMS Document 19 Filed 06/11/20 Page 9 of 12




indicate a “stable” disease progression. Plaintiff argues that the fact that he experienced

three flare-ups in 2015 means he would miss work three times a year, for at least three

days each time, which the Vocational Expert testified would render him unemployable.

(Docket No. 13-1 at p. 15, citing R. at 63.) But Plaintiff experienced two flare-ups in 2016,

and the record does not unequivocally show that he experienced three flare-ups in 2015.

(R. at 269.) Notes from April 27, 2015, cited by Plaintiff as evidence of a work-preclusive

flare-up, describe an earlier episode of weakness without labeling it a flare. Plaintiff

addressed this episode with rest, not with extensive IV therapy. (R. at 233-35.) Thus, the

evidence of Plaintiff’s flare-ups does not mean that the ALJ erred in finding Plaintiff able

to perform sedentary work, with limitations.

       21.    Plaintiff next argues that the Appeals Council erred in failing to consider the

March 2018 letters of FNP Tracy Nichter. Defendant argues that the new evidence does

not change the conclusion that the ALJ’s decision was based on substantial evidence.

       22.    The Appeals Council will review a case if it receives additional evidence that

is new, material, and relates to the period on or before the date of the hearing decision,

and there is a reasonable probability that the additional evidence would change the

outcome of the decision, subject to certain good cause requirements. 20 C.F.R.

404.970(a)(5). To obtain a remand based on evidence presented to the Appeals Council,

a Plaintiff must show that the evidence “add[s] so much as to make the ALJ’s decision

contrary to the weight of the evidence.” Durrant v. Berryhill, No. 16-CV-6781-FPG, 2018

WL 1417311, at *4 (W.D.N.Y. Mar. 22, 2018) (citing Rutkowski v. Astrue, 368 F. App’x

226, 229 (2d Cir. 2010)).




                                               9
       Case 1:19-cv-00290-WMS Document 19 Filed 06/11/20 Page 10 of 12




       23.    FNP Nichter stated in her first letter that Plaintiff was “100% disabled.” (R.

at 17.) In the second letter, she stated that he needed an emotional support dog. (R. at

18.) The AC rejected these opinions because they did not relate to the insured period,

and did not affect the decision regarding whether Plaintiff was disabled on or before

December 31, 2016. (R. at 8.).

       24.    FNP Nichter’s first March 19, 2018, letter contains only a conclusory

statement: ““Kevin Schneider was seen in our office today. He is 100% disabled.” (R. at

17.) While it is “new” in that it was written after the ALJ’s decision, it does not meet the

other requirements for consideration. It is not clear that it refers to Plaintiff’s condition

during the relevant period. Further, it is not probable that this opinion would change the

outcome of the decision. FNP Nichter is a nurse practitioner, and thus her opinion does

not warrant the controlling weight due to a treating physician’s opinion, under the

regulations in effect at the time. See Genier v. Astrue, 298 F. App'x 105, 108–09 (2d Cir.

2008) (ALJ was free to discount the assessments of a nurse practitioner in favor of the

objective findings of other medical doctors). Further, FNP Nichter’s statement does not

provide any medical findings or explain the reasoning behind her determination. See 20

C.F.R. § 404.1527(c)(3). (“The more a medical source presents relevant evidence to

support an opinion, … the more weight we will give that opinion.”)

       25.    Finally, Nichter’s assessment of 100% disability was not binding on the

Commissioner, because the determination of disability rests with the Commissioner. 20

C.F.R. 404.1527(d)(1) (“We are responsible for making the determination or decision

about whether you meet the statutory definition of disability.”). For all these reasons, this

Court finds no reasonable probability that FNP Nichter’s opinion regarding Plaintiff’s



                                             10
       Case 1:19-cv-00290-WMS Document 19 Filed 06/11/20 Page 11 of 12




disability would have changed the outcome of this case. The Appeals Council, therefore,

did not err in refusing to review her opinion. See Rutkowski v. Astrue, 368 F. App'x 226,

229–30 (2d Cir. 2010).

       26.    The same is true of FNP Nichter’s letter regarding Plaintiff’s need for an

emotional support dog. The opinion does not refer to any medical findings, nor does it

link the need for a dog to Plaintiff’s MS, let alone to his condition during the relevant

period. For these reasons, and because it was rendered after Plaintiff’s date last insured,

and does not clearly refer to the relevant period, there was no error in the Appeals

Council’s decision not to consider it. See Rutkowski, 368 F. App’x at 229.

       27.    Having reviewed the ALJ’s decision in light of Plaintiff’s arguments, this

Court finds no error in the ALJ’s determination. The decision contains an adequate

discussion of the medical evidence supporting the ALJ’s determination that Plaintiff was

not disabled, and Plaintiff’s aforementioned contentions are unavailing. Plaintiff’s Motion

for Judgment on the Pleadings is therefore denied, and Defendant’s motion seeking the

same relief is granted.



       IT HEREBY IS ORDERED, that Plaintiff’s Motion for Judgment on the Pleadings

(Docket No. 13) is DENIED.

       FURTHER, that Defendant’s Motion for Judgment on the Pleadings (Docket No.

16) is GRANTED.

       FURTHER, that the Clerk of Court is directed to CLOSE this case.

       SO ORDERED.




                                            11
         Case 1:19-cv-00290-WMS Document 19 Filed 06/11/20 Page 12 of 12




Dated:        June 11, 2020
              Buffalo, New York

                                               s/William M. Skretny
                                               WILLIAM M. SKRETNY
                                              United States District Judge




                                       12
